t c memo united_states tax_court anthony meggs and beth meggs petitioners v commissioner of internal revenue respondent docket no filed date christopher j rajotte joseph a diruzzo iii jeffrey j molinaro and jennifer correa rierra for petitioners derek p richman and daniel c munce for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies and penalties unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number penalty sec_6662a dollar_figure --- after concessions the issue for decision is whether dollar_figure and dollar_figure respectively were properly classified as capital_gains for the and tax years findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioners resided in florida when they timely filed their petition petitioner anthony meggs began his career in business working for american express starting in its account services department and eventually continued revenue code of as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent conceded that petitioners did not understate their trust income by dollar_figure for petitioners conceded that they were not entitled to a dollar_figure deduction for contributions to a_trust for that they were not entitled to dollar_figure of the charitable_contribution_deduction they claimed for and that they are liable for a sec_6662a accuracy-related_penalty for an understatement with_respect_to_a_reportable_transaction being promoted to senior project manager during this time he focused on process improvement and automation after seven years he left american express and worked in supply-chain management in date he joined hancock information group hig as vice president of business development hig provided business-to-business lead generation services for its clients it contacted potential customers for its clients and arranged appointments for its clients’ sales teams lori sprague was hig’s executive vice president ms sprague hired mr meggs and they developed a friendly working relationship precision response corp prc acquired hig in late or early under hi sec_2001 employment contract hig paid mr meggs both a salary and a commission his salary started at dollar_figure in his first year and was set to decrease by dollar_figure in each subsequent year thus commissions would make up a greater portion of his pay as he settled into his position commissions from each client’s billings also decreased over six years creating an incentive for mr meggs to sign new clients in mr meggs and hig agreed to modify his compensation structure forgoing any salary in favor of straight commission payments mr meggs’ employment contract with hig dated date offers him the position of vice president of sales in mid-2002 mr meggs began to design a method by which a business allocates leads and marketing efforts to its sales pipelines on the basis of each pipeline’s capacity to develop leads effectively on date mr meggs filed a provisional patent application_for his method calling it method and apparatus for managing resources within an organization and in the sales and marketing pipeline pipeline ip on date hig waived any rights it had in pipeline ip and mr meggs filed a regular nonprovisional patent application_for pipeline ip mr meggs’ decision to patent pipeline ip stemmed from hi sec_2002 discussions with representatives of american express corporate services uscc regarding the possibility of contracting with hig for lead generation services he successfully secured the uscc account for hig in date and hig’s work on the account began in date uscc was the first american express account that mr meggs secured for hig in he secured the american express open obsn account for hig hig’s work on the obsn account began in early date and in date mr meggs secured the american express travel one travel one account on which hig’s work began on date pipeline ip was an important aspect of mr meggs’ successful effort to secure the three american express accounts for hig he was not involved in managing the accounts after he secured them in mr meggs’ relationship with hig changed again on date he and hig signed a broker agreement broker agreement under which he was no longer an employee of hig but instead a broker on hig’s behalf through his wholly owned s_corporation caleb inc caleb under the broker agreement mr meggs continued to receive a commission from new account billings however these commissions terminated three years from the date on which hig’s work on the account originated the origination date was the day on which hig began to make calls or do production work for an account interactivecorp prc’s parent company began to consider a sale of prc towards the end of prc was using pipeline ip with mr meggs’ permission and in preparation for its sale prc tasked ms sprague with obtaining the rights to pipeline ip in date ms sprague approached mr meggs about acquiring the rights to pipeline ip mr meggs needed cash to support another venture and was receptive to a transfer in early he proposed two options he would license pipeline ip to prc and receive royalties which would increase once the patent was awarded or he would assign all rights in pipeline ip to prc in exchange for an extension of his commissions from the american express accounts these options were summarized in an email that he sent ms sprague in date both he and ms sprague wanted to act quickly and on date mr meggs executed an assignment of pipeline ip to prc as of the time of trial the patent application_for pipeline ip had been abandoned also in early mr meggs and prc executed a written addendum to his commission structure dated date addendum with a handwritten date of by mr meggs’ signature the addendum extended the period during which mr meggs would receive commissions from the american express accounts to years from their origination dates under the broker agreement the origination and termination dates for the three american express accounts were as follows uscc obsn travel one origination date date date date termination_date date date date under the addendum the origination and termination dates for the american express accounts were revised as follows mr meggs executed another notarized assignment of pipeline ip to prc on date uscc obsn travel one new origination date new termination_date date date date date date date the addendum explained that these changes were made due to the circumstances surrounding amex uscc and amex obsn mr megg’s commissions on the american express accounts remained pincite under the addendum the addendum also provided that in the event prc terminated its relationship with mr meggs it agrees to pay the equivalent of one month’s commission based on the average of the most recent months of commissions for each year_of_service provided neither mr meggs nor ms sprague consulted a lawyer in connection with the transfer of pipeline ip or the addendum during the years in issue mr meggs received the following amounts as commissions from the american express accounts uscc obsn travel one dollar_figure big_number big_number dollar_figure big_number big_number the amounts mr meggs received as commissions from the american express accounts generally were consistent from month to month hig issued a form 1099-misc miscellaneous income to caleb reporting a payment from prc of dollar_figure in nonemployee compensation_for on date prc terminated its broker relationship with caleb as it prepared to file for bankruptcy prc filed for bankruptcy on date mr meggs filed a proof_of_claim in prc’s bankruptcy case on date for dollar_figure in severance_pay he miscalculated the severance_pay he was due he included commissions attributable to periods after the termination_date for the american express accounts after the termination_date the american express accounts were considered house accounts meaning that commissions were not owed but prc’s internal records still calculated commission amounts attributable to mr meggs even though he was not entitled to receive them ultimately the parties agreed to a lower severance amount petitioners reported dollar_figure of long-term_capital_gains on their form_1040 u s individual_income_tax_return caleb reported dollar_figure of total income on its form_1120s u s income_tax return for an s_corporation in date petitioners and caleb each amended their return in date on their form 1040x amended u s individual_income_tax_return petitioners reported dollar_figure of long-term_capital_gains and attributed them to patent caleb reduced its reported total income by dollar_figure to dollar_figure on its amended form_1120s and reported a loss of dollar_figure for the tax_year on their form_1040 filed on date petitioners reported dollar_figure of long-term_capital_gains also attributed to patent petitioners reported the portion of the payments to mr meggs attributable to the addendum as long-term_capital_gains on its form_1120s caleb reported total income of dollar_figure and a dollar_figure business loss i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner the resolution of this issue does not depend on which party mr meggs mistakenly reported a greater amount of long-term_capital_gains for on his form 1040x than was correct because he based his calculations on an incorrect origination date for obsn resulting in an overestimate of the payments attributable to the addendum the correct amount of long-term_capital_gains will be determined in rule_155_computations has the burden_of_proof however because we resolve it on a preponderance_of_the_evidence in the record see 131_tc_185 supplementing tcmemo_2007_340 schank v commissioner tcmemo_2015_235 at ii classification of income we must decide whether any of the payments under the addendum were in exchange for pipeline ip or were owed to mr meggs under his broker agreement we start with sec_1235 a sec_1235 sec_1235 provides that the transfer of property consisting of all_substantial_rights_to_a_patent by any holder shall be considered the sale_or_exchange of a capital_asset held for more than year this treatment applies regardless of whether payments in consideration of the transfer are payable periodically or are contingent on the productivity use or disposition of the property sec_1235 the patent need not be in existence at the time of transfer if the requirements of sec_1235 are otherwise met sec_1_1235-2 income_tax regs all_substantial_rights_to_a_patent means all rights which are of value at the time the rights to the patent are transferred id para b we consider t he circumstances of the whole transaction rather than the particular terminology used in the instrument of transfer in determining whether all substantial rights were transferred id flush language see 35_tc_787 spireas v commissioner tcmemo_2016_163 at aff’d 886_f3d_315 3d cir the holder for purposes of sec_1235 includes any individual whose efforts created such property sec_1235 respondent does not dispute that pipeline ip was transferred or that the transfer of pipeline ip meets the requirements of sec_1235 however respondent does dispute that the payments attributable to the addendum were made in consideration for that transfer and should be treated as long-term_capital_gains under sec_1235 to decide this dispute we must analyze the terms of the addendum b contract interpretation the cardinal rule in the interpretation of contracts is to ascertain the mutual intention of the parties 378_f2d_595 5th cir under florida law we limit the scope of our search to the four corners of the document if its terms are clear and unambiguous crawford v barker so 3d fla where the terms of the document are unclear or ambiguous we may consider extrinsic evidence as well as the parties’ interpretation of the contract to explain or clarify the ambiguous language levitt v levitt so 2d fla dist ct app a term is ambiguous when it is susceptible of more than one interpretation friedman v va metal prods corp so 2d fla strama v union fid life ins co so 2d fla dist ct app the parties’ construction of ambiguous terms in a contract is entitled to great weight in determining its meaning pickren f 2d pincite however extrinsic evidence is admissible under florida law only to explain a latent ambiguity it is not admissible to explain a patent ambiguity carson v palmer so fla clayton v poggendorf so 3d fla dist ct app a patent ambiguity is uncertainty on the face of a document arising from defective obscure or insensible language and a latent we look to state law to determine what kind of interest or right a taxpayer has in property 309_us_78 florida law governs our interpretation of the addendum because all of the parties to the contract resided in florida at all relevant times and the place of performance under the addendum was in florida see gov’t emps ins co v grounds so 2d fla ambiguity is said to exist where a contract fails to specify the rights or duties of the parties in certain situations and extrinsic evidence is necessary for interpretation or a choice between two possible meanings 720_f3d_833 11th cir quoting forest hills util inc v pasco cty so 2d fla dist ct app the text of the addendum is susceptible of more than one interpretation specifically in the provision that resets the origination dates of uscc and obsn the clause note due to the circumstances surrounding amex uscc and amex obsn exhibits characteristics of both patent and latent ambiguities it is not clear to what if anything within the document it refers and more than one circumstance may have surrounded the american express accounts therefore we are not limited to the four corners of the addendum and we may consider the practical construction which the parties themselves placed on the contract pickren f 2d pincite see also mds can inc f 3d pincite florida courts have recognized ‘intermediate for example respondent posits that the clause refers to the possibility that mr meggs would attempt to take the american express accounts for himself see infra p alternatively the clause could refer to the importance of pipeline ip to securing and maintaining the american express accounts ambiguity ’ when both latent and patent ambiguity exists extrinsic evidence is permitted to clarify the parties’ intentions respondent contends that the payments under the addendum were not consideration for pipeline ip but rather for some other purpose and that petitioners were compensated for pipeline ip--which respondent argues had little to no value--in some other way first respondent points out that there is no reference in the addendum to the transfer mr meggs did not retain a security_interest and the addendum includes several provisions standard in a commission agreement second respondent argues that the circumstances surrounding the addendum do not support petitioners’ claim he argues that the addendum was executed before mr meggs’ discussion with ms sprague about transferring pipeline ip and he asserts that both parties would have obtained legal assistance with the transfer and third respondent argues that the form of the transaction does not support petitioners’ claim because both prc on a form 1099-misc and petitioners on their tax_return initially reported the payments as nonemployee compensation to caleb rather than as consideration for pipeline ip and petitioners cannot escape the tax consequences of their chosen form there is no explicit reference to the transfer of pipeline ip in the addendum and the date on the addendum date by itself seems to support respondent’s contention that the addendum was signed before and therefore was independent of the discussions between mr meggs and ms sprague about the transfer of pipeline ip however the most coherent explanation for the sequence of events on the basis of the record before us is that offered by petitioners first ms sprague credibly testified that she approached mr meggs about the transfer in date mr meggs ms sprague and john turner hig’s director of human resources credibly testified that the circumstances surrounding amex uscc and amex obsn referred to the transfer of pipeline ip they also credibly testified that they understood the addendum to be consideration for the rights to pipeline ip we believe it is significant that the parties to the addendum conceive of it in the same way at trial neither petitioners nor respondent questioned whether date was the date it was signed it is possible that the addendum was signed on date in contemplation of some sort of transfer it also is possible that date was meant to be the effective date of the addendum and was thought required because of the original date termination_date of the first american express account and the addendum was signed sometime later in any event in the context of the other evidence in particular the credible testimony of key participants in the transaction we cannot conclude that the date on the addendum forecloses a conclusion that prc agreed to pay the additional_amounts under the addendum in exchange for pipeline ip respondent’s other alternative explanations lack any support in the record he suggests that the addendum was a makeshift noncompete agreement rather than consideration for the rights to pipeline ip and that prc compensated mr meggs for those rights in some other way however mr meggs had no involvement with the american express accounts after securing them for hig and we have found no evidence that mr meggs had the desire or the capacity to manage the american express accounts himself the record shows that prc valued pipeline ip ms sprague was tasked with acquiring pipeline ip from mr meggs not a noncompete agreement for this reason we also reject respondent’s other theory that pipeline ip had only nominal value to prc we are also convinced that prc would want something in return for the additional payments and the only valuable consideration remaining is pipeline ip therefore we find on the record before us that the addendum provided for additional payments in exchange for his transfer of all rights in pipeline ip to prc we also find that mr meggs’ and ms sprague’s failure to obtain legal advice or mr meggs’ failure to retain a security_interest was a reflection of the parties’ circumstances as they were discussing the transfer rather than evidence that the addendum constituted an ordinary commission or noncompete agreement both mr meggs and ms sprague were focused on transferring pipeline ip as soon as possible--mr meggs wanted cash to invest in a new venture and ms sprague wanted to obtain the rights before prc was sold they had worked together since so it is plausible that they would have a level of trust and we are not convinced that prc’s reporting of the payments indicates that the addendum did not relate to pipeline ip because those payments mirrored mr meggs’ commissions it was reasonable for both prc and mr meggs to continue reporting commission payments as they always had in the absence of any_tax or legal advice we will not bind petitioners to the reporting by prc in the face of other contrary evidence before us c unreported income finally we find that the record does not support respondent’s argument that mr meggs received additional commission income in that he did not report we accept mr meggs’ explanation that he miscalculated the severance_pay he claimed in prc’s bankruptcy proceedings and we accept his explanation and ms sprague’s that prc’s internal records included commission payments for the second half of that mr meggs was not entitled to receive at trial respondent indicated that he would move to amend his answer to state that petitioners had unreported income we instructed respondent to make that motion in writing no motion was filed instead respondent argues on brief that while he has not moved to increase the deficiency the unreported income he alleges would likely more than offset any reduction in deficiency resulting from any prc income being characterized as capital_gain we will not accept his invitation to end run the procedure for addressing the unreported income issue particularly in the light of the questions that petitioners raised about respondent’s claim d conclusion mr meggs’ transfer of pipeline ip to prc met the requirements for long-term_capital_gains treatment under sec_1235 because the payments on the american express accounts attributable to the addendum as determined in rule_155_computations were consideration for the rights to pipeline ip those payments are properly classified as long-term_capital_gains for those taxable years any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
